MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 18 2020, 8:32 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Alexander W. Robbins                                    Curtis T. Hill, Jr.
The Law Office of Alex Robbins                          Attorney General of Indiana
Bedford, Indiana
                                                        George P. Sherman
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Dennis D. Nelms,                                        November 18, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-911
        v.                                              Appeal from the Morgan Superior
                                                        Court
State of Indiana,                                       The Honorable Sara A. Dungan,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        55D03-1808-F3-1408



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-911 | November 18, 2020                Page 1 of 6
                                       Statement of the Case

[1]   Dennis Nelms (“Nelms”) appeals, following a jury trial, the sentence imposed

      following his convictions for Level 5 felony battery by means of a deadly

      weapon1 and Level 6 felony possession of methamphetamine.2 Nelms argues

      that the trial court abused its discretion by failing to find, as a mitigating

      circumstance, that his incarceration would impose an undue financial hardship

      on his family. Concluding that the trial court did not abuse its discretion, we

      affirm his sentence.


[2]   We affirm.


                                                     Issue

                 Whether the trial court abused its discretion by failing to find, as a
                 mitigating circumstance, that Nelms’ incarceration would impose
                 an undue financial hardship on his family.

                                                    Facts

[3]   On August 19, 2018, Nelms stabbed Chad Williams twice in the chest with a

      knife during an altercation at a bar in Mooresville. When officers responded to

      the bar, they found methamphetamine in Nelms’ pocket.




      1
          IND. CODE § 35-42-2-1.
      2
          I.C. § 35-48-4-6.1.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-911 | November 18, 2020   Page 2 of 6
[4]   On August 21, 2018, the State charged Nelms with Level 3 felony aggravated

      battery, Level 5 felony battery by means of a deadly weapon, and Level 6 felony

      possession of methamphetamine. The trial court held a three-day jury trial on

      February 5-7, 2020. The jury found Nelms guilty of Level 5 felony battery by

      means of a deadly weapon and Level 6 felony possession of methamphetamine

      and not guilty of Level 3 felony aggravated battery.


[5]   At the subsequent sentencing hearing, Nelms explained that he and his wife had

      filed for bankruptcy protection. Nelms also testified that he was not currently

      employed but anticipated working at a seasonal construction job in the future.

      During the argument portion of the hearing, Nelms’ counsel argued that he

      “believe[d] that there [was] a justification that [incarceration] could result in

      undue hardship to [Nelms’] family[.]” (Tr. Vol. 4 at 77). In response, the State

      argued that incarceration is an undue hardship for anyone who commits a

      crime and is found guilty.


[6]   In determining Nelms’ sentence, the trial court considered the Pre-Sentence

      Investigation Report (“PSI”), which set forth Nelms’ criminal history that

      included two convictions for Class A misdemeanor operating a vehicle while

      intoxicated, one conviction for Class D felony operating a vehicle while

      intoxicated, and one conviction for Level 6 felony intimidation. Additionally,

      the PSI indicated that Nelms had been released on bond at the time he had




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-911 | November 18, 2020   Page 3 of 6
      committed the instant offenses.3 The PSI also revealed that Nelms had been

      unemployed since 2016 and that his wife had been the primary source of

      income for the family. Furthermore, the PSI indicated that Nelms did not have

      any dependent children but that his adult daughter and her two children resided

      in the family home.


[7]   Thereafter, the trial court identified Nelms’ criminal history and the fact that he

      had violated pretrial release as aggravating circumstances. When discussing

      mitigating circumstances, the trial court noted that Nelms had previously done

      well on probation and community corrections in the past, which indicated that

      he was likely to respond affirmatively to probation or short-term

      imprisonment.4 Thereafter, the trial court sentenced Nelms to four (4) years,

      with two (2) years executed in the Department of Correction and two (2) years

      suspended to probation for his Level 5 felony conviction and a concurrent time

      served sentence for his Level 6 felony conviction. Nelms now appeals.


                                                        Decision

[8]   Nelms argues that the trial court abused its discretion when sentencing him.

      Sentencing decisions rest within the sound discretion of the trial court.




      3
       At the time Nelms committed the instant offenses, he was pending charges of Level 6 felony intimidation,
      Class B misdemeanor battery, and Class B misdemeanor disorderly conduct under cause number 55D03-
      1804-F6-0615. Ultimately, Nelms was found guilty of Level 6 felony intimidation.
      4
        In its written sentencing order, the trial court stated that it did not find any statutory mitigating
      circumstances.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-911 | November 18, 2020                          Page 4 of 6
      Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d

      218 (Ind. 2007). So long as the sentence is within the statutory range, it is

      subject to review only for an abuse of discretion. Id. An abuse of discretion

      will be found where the decision is clearly against the logic and effect of the

      facts and circumstances before the court or the reasonable, probable, and actual

      deductions to be drawn therefrom. Id. A trial court may abuse its discretion in

      a number of ways, including: (1) failing to enter a sentencing statement; (2)

      entering a sentencing statement that explains reasons for imposing a sentence

      where the record does not support the reasons; (3) entering a sentencing

      statement that omits reasons that are clearly supported by the record and

      advanced for consideration; and (4) entering a sentencing statement in which

      the reasons given are improper as a matter of law. Id. at 490-91.


[9]   Here, Nelms contends that the trial court abused its discretion by failing to find,

      as a mitigating circumstance, that his incarceration would impose an undue

      financial hardship on his family. A trial court is not obligated to accept a

      defendant’s claim as to what constitutes a mitigating circumstance. Rascoe v.

      State, 736 N.E.2d 246, 249 (Ind. 2000). A claim that the trial court failed to

      find a mitigating circumstance requires the defendant to establish that the

      mitigating evidence is both significant and clearly supported by the record.

      Anglemyer, 868 N.E.2d at 493. Absent special circumstances, trial courts are not

      required to find that imprisonment will result in undue hardship. Dowdell v.

      State, 720 N.E.2d 1146, 1154 (Ind. 1999).




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-911 | November 18, 2020   Page 5 of 6
[10]   At the sentencing hearing, Nelms testified that he and his wife had filed for

       bankruptcy. He also explained that he was currently unemployed, and the PSI

       shows that he had been unemployed since 2016. Moreover, the PSI indicates

       that his wife is employed and that she had been the primary source of income

       for the family. The PSI also states that Nelms had one adult daughter and no

       dependent children. None of this evidence presents any special circumstances

       establishing that the hardship on his family is both significant and clearly

       supported by the record. See Benefield v. State, 904 N.E.2d 239, 247-48 (Ind. Ct.

       App. 2009) (recognizing that incarceration “almost always” works a hardship

       on others and concluding that the defendant failed to show “special

       circumstances” because there were other people who could take care of the

       defendant’s mother while she was incarcerated), trans. denied. Thus, the trial

       court did not abuse its discretion by failing to find undue hardship as a

       mitigating circumstance.


[11]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-911 | November 18, 2020   Page 6 of 6